     Case 4:18-cv-03526 Document 91 Filed on 12/30/19 in TXSD Page 1 of 8




                    THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

AMY ARIAS and SAN JUAN ARIAS, as §
Next Friends of RJA, their minor child, §
                                        §
            Plaintiffs,                 §
                                        §                Civil Action No.: 4:18-cv-3526
vs.                                     §
                                        §
FCA US LLC,                             §
                                        §
            Defendant.                  §


                PLAINTIFFS’ MOTION TO EXCLUDE
       DEPOSITION TESTIMONY OF NON-PARTY KYLE HENGST


                                   INTRODUCTION

       Kyle Hengst is a Schulenberg police officer who responded to the crash scene

where RJA was injured. No one deposed Hengst in this matter. Instead, FCA seeks

to introduce Hengst’s deposition video from an earlier lawsuit that involved different

parties. FCA’s attempted use of Hengst’s deposition is improper because (1) the

“same parties” were not present in the earlier suit and (2) Hengst is within 100 miles

of the Court and thus available to testify live. If Hengst testifies live at trial, the Court

should limit his testimony to exclude his untimely disclosed and unsubstantiated

expert opinions related to causation.




                                             -1-
     Case 4:18-cv-03526 Document 91 Filed on 12/30/19 in TXSD Page 2 of 8




                       ARGUMENT AND AUTHORITIES

A.    FCA cannot use Hengst’s deposition at trial because the deposition
      occurred in a prior lawsuit between different parties.

      FCA wants to show jurors a non-party’s deposition video that was taken in an

earlier lawsuit between different parties. Rule 32(a)(8) forbids such tactics.

Depositions taken in earlier actions cannot be used in later actions unless the later

suit involves “the same subject matter between the same parties, or their

representatives or successors in interest.” FED. R. CIV. P. 32(a)(8). Neither

requirement is met here.

      In a prior suit between San Juan Arias and Evenflo Company, Evenflo’s

attorney questioned police officer Kyle Hengst. FCA was not a party to that lawsuit,

nor is FCA (which makes cars) a successor to Evenflo (which makes child seats).

      The Federal Rules of Evidence generally prohibit introduction of non-party

deposition testimony such as Hengst’s. See FED. R. EVID. 801–803. Rule 32(a)(8)

creates an exception that is confined to the “limited circumstances” stated in that

rule. Powertrain, Inc. v. Ma, 640 F. App’x 263, 265 (5th Cir. 2016). Under the rule’s

plain text, a deposition from an earlier lawsuit cannot be used here unless this lawsuit

involves the “same parties” as the first one. FED. R. CIV. P. 32(a)(8). FCA’s non-

party status in the Evenflo lawsuit is reason enough to exclude Hengst’s deposition

from the Evenflo case. Powertrain, 640 F. App’x at 265.



                                          -2-
      Case 4:18-cv-03526 Document 91 Filed on 12/30/19 in TXSD Page 3 of 8




       In Powertrain, for example, Honda sued Ma over certain engines. Powertrain

later filed a separate case against Ma involving the same engines. Because the two

lawsuits did not involve the “same parties,” the district court rightly prevented

Powertrain from showing Honda v. Ma depositions to the jury in Powertrain v. Ma.

Id. Rule 32(a)(8) requires the same outcome here.1

       Not only were the “same parties” absent from the Evenflo litigation, the

questioning attorneys were different, and San Juan Arias’s attorney did not have the

same incentives at that point to ask Hengst many of the questions that would be more

relevant to a later case against FCA. Certainly, with Amy Arias not a party in the

Evenflo case, there was no one present to question Hengst from Amy’s perspective.

Even if these prudential reasons for excluding Hengst’s testimony were not also

present, the plain text of Rule 32(a)(8)—i.e., “same parties”—would still require

exclusion of Hengst’s deposition.

B.     FCA cannot use Hengst’s deposition because he is not “unavailable.” To
       the contrary, Hengst is available within 100 miles of the Court.

       Even if FCA could meet the “same parties” prerequisite to introducing

Hengst’s earlier deposition—and it cannot—FCA would have to overcome another

burden to playing Hengst’s video. “Although Rule 32 permits deposition testimony


1
         Even imagining for argument’s sake that FCA had been a party in the earlier lawsuit, this
case and the Evenflo litigation do not involve the same “subject matter.” The subject matter of the
earlier lawsuit was the design of Evenflo’s car seat. The subject matter here is the crashworthiness
of FCA’s Dodge Journey. Either of these two reasons—different parties and non-identical subject
matter—would be independently sufficient to require exclusion of Hengst’s deposition.
                                                -3-
     Case 4:18-cv-03526 Document 91 Filed on 12/30/19 in TXSD Page 4 of 8




from a prior proceeding to be introduced into a later proceeding in limited

circumstances, the Fifth Circuit has stated that ‘[a] deposition may not be introduced

into the record at a trial or hearing for any purpose unless the witness is unavailable

or exceptional circumstances justify its admission.’” Powertrain, 640 F. App’x at

265 (quoting Jauch v. Corley, 830 F.2d 47, 49–50 (5th Cir. 1987)) (emphasis added).

      In other words, FCA cannot play a non-party’s deposition video—even taken

in the present lawsuit—unless the witness cannot attend trial. Id.; see also FED. R.

CIV. P. 32(a)(1). Absent exceptional circumstances, a witness is only “unavailable”

if he is dead, more than 100 miles from the place of trial, or cannot be subpoenaed.

FED. R. CIV. P. 32(a)(4).

      FCA has made no effort to show that Hengst cannot testify live. To the

contrary, FCA’s witness disclosures reveal that Hengst is available for live testimony

because he is within 100 miles from this courthouse. Specifically, FCA lists the

following address for Hengst:




See Exhibit 1 (FCA July 2019 Designations) at 8.

      Google Maps and similar publicly available websites confirm that Hengst’s

address is 95.9 miles from 515 Rusk Street in Houston. The locations are connected

                                          -4-
     Case 4:18-cv-03526 Document 91 Filed on 12/30/19 in TXSD Page 5 of 8




by Interstate 10 almost from door to door. Consequently, Hengst is available to

testify at trial, supplying yet another reason that his video deposition must be

excluded. Jauch, 830 F.2d at 49–50.

C.    Even if Hengst testifies live at trial, the Court should limit his testimony.

      Based on its deposition designations, FCA appears to be chiefly interested in

introducing Hengst’s opinions about what he believes caused the crash between

Amy Arias and a commercial vehicle. Even assuming that FCA were to elicit such

opinions through the only permissible means—live trial testimony—the Court

should restrict Hengst’s testimony as provided in Plaintiffs’ Motions in Limine.

      First, FCA failed to properly designate Hengst as an expert. For Hengst to

offer his opinions on crash causation, FCA had to issue timely disclosures compliant

with Rule 26. FCA never did so. Compare FED. R. CIV. P. 27(a)(2)(C) (requiring

FCA to disclose “the subject matter on which the witness is expected to present

evidence” and “a summary of the facts and opinions to which the witness is expected

to testify”) with Exhibit 1 at 8 (FCA July 2019 Expert Disclosures) (saying nothing

about Hengst except that he was a “first responder”). FCA’s non-existent disclosures

are reason enough to exclude Hengst’s opinions.

      Second, Hengst—as a then-third-year police officer—is not qualified to opine

about crash causation, much less the issue of whether the Dodge Journey contains a

design defect. See Exhibit 2 (Deposition) 4:24-5:2, 5:17-19 (three years of


                                        -5-
      Case 4:18-cv-03526 Document 91 Filed on 12/30/19 in TXSD Page 6 of 8




experience). “As a general rule, police officers, based on their position as police

officers alone, are not qualified to render opinions regarding accidents.” Pilgrim’s

Pride v. Smoak, 134 S.W.3d 880, 891 (Tex. App.—Texarkana 2004, pet. denied) see

also Pyle v. Southern Pac. Transp. Co., 774 S.W.2d 693, 695 (Tex. App.—Houston

[1st Dist.] 1989, writ denied). Rather, “police officers are qualified to testify

regarding accident reconstruction if they are trained in the science and possess the

high degree of knowledge sufficient to qualify as an expert.” Smoak, 134 S.W.3d at

891 (other citations omitted).

        Hengst admits that (1) he has little to no relevant training beyond how to fill

out crash report forms and (2) he is not an expert on these issues. Ex. 2 at 7:2-18

(describing one-week police academy course covering “just pretty much what to

look for and how to fill out the form”); 50:3-5(“Q: You don’t hold yourself out as

an accident reconstruction expert, right? A: No.”).

        Plaintiffs’ Motions in Limine contain further discussion of improper subject

matter that should be excluded if Hengst appears live at trial.2




2
        To preserve their rights in the event that this motion is denied, Plaintiffs alternatively cross-
designated testimony from Hengst’s deposition in response to FCA’s designations. Of course,
Plaintiffs contend that the entire deposition video is improper and—by preserving their right to
play cross-designations if the video is admitted over their objections—do not waive their
objections to the video in its entirety.
                                                  -6-
     Case 4:18-cv-03526 Document 91 Filed on 12/30/19 in TXSD Page 7 of 8




                                 CONCLUSION

      For the reasons above, Plaintiffs respectfully ask the Court to exclude use of

Kyle Hengst’s prior-lawsuit deposition testimony at trial. If Hengst testifies live,

Plaintiffs further ask the Court to grant those portions of their Motions in Limine

that address specific defects with Hengst’s putative expert testimony.


                                      Respectfully submitted,

                                      THE AMMONS LAW FIRM, L.L.P.

                                      /s/ Robert E. Ammons
                                      Robert E. Ammons (Attorney in Charge)
                                      Texas State Bar No. 01159820
                                      Southern District of Texas Bar No. 11742
                                      David V. Marchand
                                      Texas State Bar No. 00791173
                                      Southern District of Texas Bar No. 3409374
                                      Adam Milasincic
                                      Texas Bar No. 24079001
                                      Southern District of Texas Bar No. 1339915
                                      3700 Montrose Boulevard
                                      Houston, Texas 77006
                                      Telephone: (713) 523-1606
                                      Facsimile: (713) 523-4159
                                      rob@ammonslaw.com
                                      dave@ammonslaw.com
                                      adam@ammonslaw.com

                                      ATTORNEYS FOR PLAINTIFFS




                                        -7-
    Case 4:18-cv-03526 Document 91 Filed on 12/30/19 in TXSD Page 8 of 8




                     CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with FCA’s attorney, Robert Sonnier, on
December 30, 2019. Mr. Sonnier confirmed that FCA opposes all of the relief
requested in this motion.

                                      /s/ David V. Marchand
                                      David V. Marchand


                        CERTIFICATE OF SERVICE

      I hereby certify that on the December 30, 2019, I electronically filed the
foregoing with the clerk of the court using the CM/ECF system, which will send a
notice of electronic filing to the following:

   G. Robert Sonnier (Attorney-in-Charge)
   Ian M. Lancaster
   GERMER BEAMAN & BROWN PLLC
   301 Congress Ave., Suite 1700
   Austin, Texas 78701

   Amy Bice Larson
   BUSH SEYFERTH, PLLC
   100 W. Big Beaver, Suite 400
   Troy, Michigan 48084

   Amanda Crawford-Steger
   Kurt C. Kern
   BOWMAN AND BROOKE, LLP
   5830 Granite Parkway, Suite 1000
   Plano, Texas 75024
      Attorneys for Defendant

                                      /s/ Adam Milasincic
                                      Adam Milasincic




                                       -8-
